Exhibit 99.2 National Technical Systems, Inc. (NASDAQ: NTSC) May 2012 Meeting the Growing Demand From Industry and Government for Skilled Engineering Solutions and Services 13th Annual B. Riley & Co. Investor Conference Santa Monica, CA Largestindependent provider in U.S. ofadvanced compliance testingand engineering services to the aerospace, defense, telecommunications, automotive and high technology markets Company Overview 2 EMC/EMI Testing Fire Testing Mechanical Testing Environmental Testing Shock Vibration Testing RF/Wireless Testing ØOne-stop resource for broad range of services üAdvanced technical product testing and certification üCertifications and data accepted in 21 countries üEngineering services for Engineering Services Outsourcing (ESO) market üQuality systems registration and supply chain management services üSpecial facilities, tools and capabilities lMunitions, explosives, hazardous materials, ballistic and hydraulic burst tests lSophisticated data collection tools, very high-speed cameras, Doppler radar lLabInsight on-line customer information portal - test data, status reports, etc. Company Overview 3 Munitions Testing HydraulicBurst Testing ØHeadquartered in Calabasas, CA; 1,100 employees ØStrategic locations 10 1 1 1 1 1 2 1 3 1 1 4 Company Overview ØStrong competitive position üA few large European companies üMostly small, private local or regional labs in U.S. üIn-house labs ØIncreasing market share ØNational sales force ØDiversified base of 4,000+ customers üIncudes many of the world’s largest/strongest üLong-term relationships consistent year-over-year revenue Company Overview 5 Principal Customers Include Principal Industries Served n Defense n Aerospace n Telecommunications n Consumer n Energy n Automotive n Industrial n Medical n Other 7 Defense Telecom Telecom Consumer Consumer Other Other Medical Medical Industrial Industrial Aerospace Laboratory Testing Market Trends in U.S. ØKey market drivers - regulatory, cost-effectiveness, time-to- market üScarcity of qualified engineers, trend towards greater outsourcing lEngineering projects, new product development, supply chain management üIncreasing government product safety regulations üThird party certification guidelines ØSignificant barriers to entry üNiche specialization, high fixed costs, skilled labor force üExpect few new market entrants ØFragmented market with number of smaller participants üAcquisition opportunities to expand services and reach Why NTS is Approaching an Inflection Point 9 10 ØAggressively grow NTS until valuation metrics improve significantly or strategic exit achieved üOrganic growth lIncrease market share through superior service, new offerings lInvest in human resources / physical assets to strengthen NTS lExpand sales and marketing program üStrategic acquisitions lAcquire companies that add significant value to NTS lAdd new, innovative service offerings to expand repertoire lGoal to acquire 1 to 2 companies annually lExperienced and proven acquisition team to seek, evaluate, acquire and integrate acquired companies Aggressively Grow NTS & Drive Shareholder Value ØESO market is fast growing, multi-billion dollar market expected to grow at ~26% CAGR ØNTS launched initiative in March 2009; currently doing selected design/development ESO projects; drives added testing revenue ØOffering more Engineering Services is move up value chain üPositions NTS to provide higher-value, higher-margin services DESIGN DEVELOP TEST Engineering Services Engineering & Evaluation NTS Engineering Services (“ESO”) Initiative 11 ØGrowing source of additional revenue ØLeverages Company’s large customer base ØMoves NTS up the services value chain ØMargins can increase - not a commodity business ØDevelops closer working relationships with customers ØDrives additional NTS testing business Why Engineering Services Outsourcing? 12 13 ØChicago-based Ingenium Testing üOne of North America’s most modern EMC/EMI testing labs üCustomer base, capabilities and services lAerospace, heavy industry, automotive markets, lAll among NTS' core competencies üGives NTS major presence in very important Chicago region lSecond largest U.S. market for NTS' testing/engineering services üPlan to expand facilities and resources Recent Strategic Acquisitions - July 2011 14 ØPittsfield, MA-based Lightning Technologies üEngineering services/testing laboratory specializing in lightning protection üCustomer base, capabilities and services lAerospace, construction, wind power generation markets lComplements current NTS’ capabilities lExpands and strengthens NTS’ non-defense businesses üNTS currently only U.S. firm able to test/certify commercial aircraft for all requirements of FAA’s specification DO160 Recent Strategic Acquisitions - Sept 2011 15 ØSan Clemente, CA-based Garwood Laboratoties üFull-service product certification lab üCustomer base, capabilities and services lCommercial, military, space, medical lTransportation, aviation lComplements current NTS’ capabilities lExpands and strengthens NTS’ non-defense businesses üTwo Southern CA locations lExpands footprint in very important Southern CA market Recent Strategic Acquisitions - April 2012 P & L Highlights($ in millions, except EPS) Quarter Ended Year-Ended 1/31/12 1/31/11 1/31/12 1/31/11 Net revenue (Up YOY 18.6%, 9.1%, respectively) $ $ $ Gross profit as % of sales 24.2% 24.0% 24 .2% 27.4% Operating income before impairment loss of $2.2 million (Non-GAAP financial measure) $ $ $ Income (loss) from continuing operations $ Net income (loss) attributable to NTS $ $ $ Net income (loss) per basic/fully diluted share $ Balance Sheet Highlights($ in millions) 1/31/12 1/31/11 Cash and equivalents $ $ Total assets $ $ Working capital $ $ Total debt $ $ Stockholders’ equity $ $ Financial Highlights -FY 2012 Q4 and Year 1Includes effect of non-cash, impairment charge for goodwill and other intangibles of $2.2 million, or $0.17 per diluted share. 2Includes one-time $1.7 million, or $0.16 per diluted share, net of tax gain from property sale 2Includes one-time $1.7 million, or $0.16 per diluted share, net of tax gain from property sale 16 ØFY 2013 üRevenues expected to increase to $164 million to $169 million lExpected revenues do not include any FY 2013 acquisitions üAdjusted EBITDA3 expected to be between $20 million and $22 million üGross margin expected to be between 26.5 percent and 27.5 percent üSG&A as a percentage of sales expected to decline from FY 2012 lAcquisition and legal expense expected to be lower than in FY ‘12 üPlan to update quarterly Outlook 17 3Adjusted EBITDA, which is a Non-GAAP Measure, includes net income before interest, taxes, depreciation and amortization, excluding share-based compensation, impairment loss, one-time gain on land sale Financial Highlights - FY ‘08 - Estimated FY ‘13 ØRevenues projected up ~69 % from FY’ 08 to mid-point of FY’ 13 estimate ØAdj. EBITDA projected up ~64% from FY’ 08 to mid-point of FY’ 13 estimate 18 3Adjusted EBITDA, which is a Non-GAAP Measure, includes net income before interest, taxes, depreciation and amortization, excluding share-based compensation, impairment loss, one-time gain on land sale 3 19 ØLargest independent, advanced technical testing services company in U.S. with experienced/effective management team ØStrong competitive position with increasing market share ØDiversified base of 4,000+ customers; international presence ØIncreasing trends towards outsourcing testing, registration, engineering services driving market ØAcquisition opportunities to expand business ØSolid 5-year growth trends, positive outlook for FY 2013 ØCommitted to aggressively grow NTS until valuation metrics improve substantially or strategic exit achieved Summary 20 Forward Looking Statements The content of this presentation and statements made and/or answers given to questions during this presentation that relate to future plans, events or performance are forward-looking statements that involve risks and uncertainties, including risks associated with uncertainties pertaining to customer orders, demand for services and products, development of markets for NTS’ services and products, market growth and other risks identified in the Company’s SEC filings. Actual results, events and performance may differ materially. Participants in this presentation are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof. NTS undertakes no obligation to release publicly the result of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. May 2012 This presentation includes Adjusted EBITDA and operating income before impairment loss are non-GAAP financial measures.NTS management believes Adjusted EBITDA is among the more important measures of performance in the Company’s industry because it provides insight into operating cash flows independent of a company’s capital structure or tax position and is a key factor in determining a company’s valuation.
